DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “receiving a gravity vector (g), having components (gx, gy, gz) corresponding to respective projections of gravity acceleration (g) on three axes (X, Y, Z) of a three dimensional (3D) reference system associated with a pointing electronic device, generated by a sensor-fusion algorithm from joint processing of an acceleration signal, indicative of acceleration acting on the pointing electronic device along the three axes (X, Y, Z) of the 3D reference system, and of a gyroscope signal (Gyro), indicative of angular rate of rotation of the pointing electronic device around the three axes of the 3D reference system; implementing a roll-compensation of the gyroscope signal (Gyro) as a function of the gravity vector (g) to determine a roll-compensated gyroscope signal (Gyro'); and generating screen-frame displacement data for a screen frame based on the roll- compensated gyroscope signal (Gyro')”, in combination with the other limitations set forth in claim 1.  In addition, the arguments are found persuasive.
Claims 7 and 16 have similar allowable limitations as claim 1.
Claims 2-6, 8-15 and 17-20 are dependent on claims 1, 7 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627